﻿First of
all, on behalf of my country, I would like to welcome
the broad vision and the pertinence of the ideas put
forward by the Secretary-General.
I come from Belgium, one of the six founding
countries of the European Union (EU), a multicultural
union of 500 million people who, as President Obama
has reminded us, live in peace — something that I wish
for the entire world — after experiencing horrifying
wars.
Belgium provides a unique setting for political
decisions and international meetings. Brussels is
the capital of Europe and also the seat of NATO
headquarters. We are naturally open to the world. I
myself come from the city of Mons, which will be the
European cultural capital in 2015. In 2014, Belgium
will solemnly commemorate the centennial of the
start of the sad and painful First World War. We will
do so in memory of the young people from more than
50 countries who, on our territory, defended the ideals
of peace and freedom. In 2013, Antwerp will host the
World Outgames, a gathering of tolerance and diversity, while the city of Liège is a candidate to host the World’s
Fair in 2017. All those international events have a single
goal: to bring us closer together and to mobilize around
universal values.
For my country, respect for life and human rights
is fundamental. Whether we speak of the rights of the
child, of women or of refugees, or of the struggle against
all forms of discrimination, a single principle guides
my country: the effective equality of all human beings,
regardless of status or beliefs. In that light, Belgium will
join Slovenia in sponsoring a draft resolution against
racial discrimination. I hope members will support it.
All heads of State and ministers share an immense
collective responsibility to ensure that women become
equal to men worldwide at the political, social and
economic levels; to ensure that little girls are no
longer subjected to circumcision; and that acts of
violence against women are systematically fought and
eliminated.
In my country, women head three ministries: the
Ministry of Justice, the Ministry of the Interior and
the Ministry of the Police. Significant efforts have
also been made to more effectively combat domestic
violence. Our national laws prohibit and punish all
forms of discrimination, whether on the basis of gender
or that of claimed race, disability or sexual orientation.
In my country, both marriage and adoption are open
to same-sex couples. Those are grounds for pride in
Belgium.
With the support of several countries of the European
Union, Belgium invites members to take vigorous,
concerted action in various realms of social life. I am
thinking first and foremost of the decriminalization of
sexual orientation and the promotion of the rights of
lesbian, gay, bisexual and transgender people. In that
regard, I welcome the initiative of UNESCO to counter
homophobia in schools.
For my country, freedom of religion, which is to
say the freedom to practise or not practise a religion,
is fundamental. Belgium unequivocally condemns
Islamophobia. We just as firmly condemn violence,
which is unacceptable in all cases. We believe that
human beings should be free to think what they wish
and be able to express their indignation without ever
resorting to violence. Diplomatic missions should be
inviolable throughout the world. It is not by oppressing
human beings or promoting violence that the fundamental challenges of prosperity, the well-being of
citizens and peace will be resolved.
Belgium attaches particular importance to
strengthening the rule of law throughout the world. The
reason for that is simple: in my country we are convinced
that the rule of law is necessary for development and
prosperity. It contributes to a better world, because the
purpose of the rule of law is to enable every human
being to live, flourish and love in complete freedom.
For that reason, and in the spirit of mutual human
respect, we support the principle of the responsibility
to protect victims of violence wherever they are. In
the same spirit, Belgium responded to the Secretary-
General’s call by instituting 17 specific projects.
The rule of law and the enforcement of respect for
human rights require us to step up the fight against
impunity. Belgium will continue its policy of active
cooperation with international criminal tribunals. The
action of the International Criminal Court will help to
usher in an era of responsibility. It is incumbent upon all
States to cooperate with the Court. Belgium, together
with Slovenia and the Netherlands, calls on all States
represented here to improve international cooperation
in mutual legal assistance and extradition.
As the President of Brazil pointed out
(see A/67/PV.6), the effects of the economic crisis
and financial speculation are felt by every household.
When the balance sheets of banks represent 300 per
cent, 400 per cent or 600 per cent of gross domestic
product — indeed, even more in some countries — we
should not be surprised that there is a direct link between
bank management and the economic and budgetary
health of sovereign States. In many countries in-depth
studies have been carried out and decisions taken, but
clearly that is not enough. That is because the financial
world operates in line with the rhythm of its own peculiar
logic. Here at the United States the phenomenon is
better understood than elsewhere. Programme trading
dominates financial exchanges. The software reacts a
million times faster than human traders, buying and
selling thousands of shares every millionth of a second.
We must work together here at the international level to
establish oversight mechanisms for the financial world,
with a view to ensuring that it again assists more in job
creation and that it steers clear of risky management
practices that compromise the economic and budgetary
health of nations.
In Belgium we are working on the issue nationally
and within the eurozone. But an agreed international approach is becoming indispensable. Beyond such
in-depth reforms in the banking and financial sectors,
let us also dare to tax financial transactions. It is high
time that income derived from that source be used to
promote prosperity for our people.
The Assembly is committed to the follow-up
to the United Nations Conference on Sustainable
Development. We can never underline enough that we
must break with an economic development model that
devours natural resources and energy. Belgium supports
the Secretary-General’s Sustainable Energy for All
initiative. It also stresses the importance of merging
within one process the Millennium Development Goals
and the sustainable development goals.
I would like to turn to some regional issues that my
country finds especially disturbing and tragic. In the
Great Lakes region, the situation in the eastern part of
the Democratic Republic of the Congo, the resurgent
violence and the Mouvement du 23 Mars rebellion
greatly concern the Belgian Government, especially
because of their serious impact on local populations.
We see images of massacres, rape, forced recruitment,
including of children, pillaging, 400,000 internally
displaced persons — all of it completely unacceptable.
Belgium calls upon the countries of the region to
redouble their efforts to put an end to the current
rebellion. We also call for a response to the root causes
of instability in the Great Lakes region. We commend
the Secretary-General’s attention to the region and his
initiative in calling a high-level meeting tomorrow
on the crisis. Our Foreign Minister will attend, and
Belgium stands ready to do what it can to help.
The territorial integrity of the Democratic Republic
of the Congo must categorically be respected. All
external support for the rebels must stop. Let us not
delude ourselves. Denying the facts does not make
them disappear. The facts on the ground give the lie to
all denials. Belgium calls on all countries in the Great
Lakes region to pledge to respect the sovereignty of the
Democratic Republic of the Congo. Belgium also urges
the Congolese authorities to institute the necessary
reforms in the army and the police to re-establish the
rule of law in the whole of its territory, including,
obviously, the eastern part.
I dearly hope that reason will prevail. Belgium is
ready to work to help restore trust among the countries
of the region. We furthermore hope that direct relations
between the President of the Democratic Republic of the Congo and the President of Rwanda can be established
and that it will speed progress towards a solution.
As to Syria, we are all deeply concerned by the
deteriorating situation of an impasse on the ground,
and a political impasse as well. We are appalled by
the posture of a regime that kills its own citizens.
Beyond the 30,000 dead there are at least 250,000
refugees in neighbouring countries, and even more
internally displaced. How is it that the collective human
conscience is not in agreement to stop the massacre? I
say respectfully to the members of the Security Council
that we cannot knowingly allow such human suffering
to go on. Unless we take action we are complicit in
crimes against humanity.
Belgium has faith in and supports Joint Special
Representative Lakhdar Brahimi. Belgium also supports
the efforts by Arab countries and hopes that they will
be successful. We must all hope for a political solution.
One thing is certain. Bashar Al-Assad must leave. The
regime has lost all legitimacy. Given the urgency of the
situation and the approaching winter, Belgium urges
the international community to take concrete steps on
the humanitarian front and to come to the aid of the
millions of people affected. Humanitarian concerns are
our highest priority. The Belgian Government provides
financial support for humanitarian aid to the refugees.
In that connection, I will allow myself to insist
that my country demands earnestly that a solution be
found to enable humanitarian organizations to carry
out their work, particularly in hospitals, in line with
international humanitarian law. I believe that both the
Chinese and Russian authorities will be able to join us
in those objectives.
I have another comment concerning the region; I
wish to mention the Israeli-Palestinian conflict. Belgium
favours the rapid resumption of negotiations aimed
at finding a solution based on the coexistence of two
States — the State of Israel and a State of Palestine that
is independent, democratic, united and viable — living
together in peace, security and prosperity. We also wish
to state very clearly our opposition to the continuation
of colonization.
My country believes that multilateralism is the only
way to improve conditions of our planet. Belgium is the
fifteenth largest contributor to the United Nations.
Let us have the courage and strength to agree to
free humankind from wars and social injustices, and support its development. I invite all of us to spur our
awareness. Let us demonstrate together our capacity to
act.